o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c august cc ita genin-106953-16 number release date uil ------------------ ---------------------------- ---------------------------------------- dear ---------------- this letter responds to your request for information dated january you ask about the reporting of gain on the sale of a house in which your wife had a ownership_interest and her sister had a ownership_interest you ask whether your wife and her sister are taxable on the gross selling_price of the house with no offset for selling_expenses the instructions for form 1099-s proceeds from real_estate transactions instruct the payer to report the amount of the gross_proceeds from the sale_or_exchange of real_estate in box the amount of the gross_proceeds in box is the starting point for computing taxable gain on the sale of the real_estate to determine gain on the sale of the house first subtract selling_expenses including commissions from the selling_price to determine the amount_realized on the sale then subtract the adjusted_basis of the property including the amount of a mortgage from the amount_realized on the sale to determine the gain_or_loss on the sale for more information see publication selling your home especially the section under the heading figuring gain_or_loss which begins on p of the enclosed publication this letter calls attention to certain general principles of the law it is intended for information only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_1 date if you have any additional questions you may contact at -------------------- --------------------------- of our office sincerely j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting enclosures
